            Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 1 of 51




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 ONSTREAM MEDIA CORPORATION,

                              Plaintiff,                 Case No. 6:21-cv-00521

                  v.

                                                          Jury Trial Demanded
 RESTREAM, INC.,

                             Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Onstream Media Corporation (“Onstream”) files this Complaint against

Restream, Inc. (“Restream”) for patent infringement of United States Patent Nos.

9,161,068; 9,467,728; 10,038,930; 10,200,648; 10,674,109; 10,694,142; and 10,848,707 (the

“patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                           THE PARTIES

       2.       Onstream is a corporation organized under laws of the State of Florida

with its principal place of business at 1451 W. Cypress Creek Rd., No. 204, Ft.

Lauderdale, FL 33309.
            Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 2 of 51




       3.       On information and belief, Restream is incorporated under the laws of the

State of Delaware with its principal place of business at 8121 Bee Caves Rd., Ste. 150,

Austin, Texas 78746-4964.

       4.       Restream may be served with process through its registered agent CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201.

       5.       On information and belief, since about December 2016, Restream has been

registered to do business in the state of Texas under Texas SOS file number 0802608407.

                                 JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       7.       Restream is subject to this Court’s personal jurisdiction, in accordance

with due process and/or the Texas Long Arm Statute because, in part, Restream

“[r]ecruits Texas residents, directly or through an intermediary located in this state, for

employment inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       8.       This Court has personal jurisdiction over Restream because it committed

and continues to commit acts of infringement in this judicial district in violation of at

least 35 U.S.C. §§ 271(a). In particular, on information and belief, Restream has made,

used, offered to sell and/or sold infringing products, services and/or systems in this

judicial district.

       9.       On information and belief, Restream is subject to the Court’s jurisdiction

because it regularly conducts and solicits business, or otherwise engages in other


                                              2
            Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 3 of 51




persistent courses of conduct in this district, and/or derives substantial revenue from

the sale and distribution of goods and services provided to individuals and businesses

in this district.

        10.     This Court has personal jurisdiction over Restream because, inter alia,

Restream, on information and belief: (1) has committed acts of patent infringement in

this judicial district, (2) has substantial, continuous, and systematic contacts with this

State and this judicial district; (3) owns, manages, and operates facilities in this State

and this judicial district; (4) enjoys substantial income from its operations and sales in

this State and this judicial district; (5) employs Texas residents in this State and this

judicial district, and (6) solicits business and markets products, systems and/or services

in this State and judicial district including, without limitation, the infringing Restream

Studio platform and related products and services (“Accused Products and Services”).

        11.     On information and belief, Restream is the developer, owner, and

operator of the Accused Products and Services including Studio, an online video

streaming service.

        12.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b), (c), (d) and/or 1400(b),

at least because Restream, either directly or through its agents, has committed acts of

infringement in this district, and has a regular and established place of business in this

district.

        13.     On information and belief, since at least 2017, Restream has had a regular

and established place of business in this judicial district.




                                              3
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 4 of 51




       14.    On information and belief, Restream has its corporate offices at 8121 Bee

Caves Rd., Ste. 150, Austin, Texas 78746-4964, which is within this judicial district, and

which Restream uses as an established place of business.

       15.    On information and belief, Restream makes, uses, markets, distributes,

offers to sell or license, and sells or licenses the Accused Products and Services to

consumers throughout the United States and in this judicial district.

       16.    The Accused Products and Services infringe one or more of the claims of

the patents-in-suit.

       17.    The Accused Products and Services were/are made by, were/are

developed by, were/are marketed by, were/are supported by, or were/are serviced by

employees located in the judicial district who work at one or more of Restream’s regular

and established business locations in the judicial district.

       18.    On information and belief, Restream derives substantial revenue within

the judicial district from the Accused Products and Services. On information and belief,

Restream users who reside in the judicial district regularly use the Accused Products

and Services while they are present in the judicial district.

                            United States Patent No. 9,161,068

       19.    On October 13, 2015, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 9,161,068 (“the ’068

patent”) entitled “Remotely Accessed Virtual Recording Room” to inventor Gregory

Duane Ellis. A true and correct copy of the ’068 patent is attached as Exhibit 1.

       20.    The ’068 patent is presumed valid under 35 U.S.C. § 282.


                                              4
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 5 of 51




       21.     Onstream owns all rights, title, and interest in the ’068 patent.

       22.     On information and belief, Onstream has not granted Restream an

approval, an authorization or a license to the rights under the ’068 patent.

       23.     The ’068 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       24.     The claimed invention(s) of the ‘068 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. For

example, the ‘068 patent states:

       Unfortunately, new systems and methods for increasing the capabilities of
       online business-related communications and transactions often result in
       increased intellectual complexity and/or increased computer system
       requirements. This tendency is undesirable because another main avenue
       for increasing the productively of online business-related communications
       and transactions is to increase the number of people who are participating
       in these online business-related transactions.

See ’068 Specification at col. 1, ll. 31-39.

       25.     The ‘068 patent then states:

       Accordingly, it would be highly valuable if any new systems and methods
       for increasing the capabilities of online business-related communications
       and transactions also could be simple enough to help attract new users to
       the online business market and also not have extensive computer system
       requirements.

See ’068 Specification at col. 1, ll. 39-44.

       26.     The ‘068 patent then also states:

       Accordingly, there has been a long existing need for a system that improves
       the level of communication possible with respect to online business-related
       transactions. Further, there is a continuing need for an improved system
       and/or method that is simple, efficient, and does not have extensive
       computer system requirements. Accordingly, those skilled in the art have


                                               5
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 6 of 51




       long recognized the need for a system and method that addresses these and
       other issues.

See ’068 Specification at col. 1, ll. 45-52.

       27.      The invention(s) claimed in the ’068 patent solves various technological

problems inherent in the then-existing audio and video recording, storage, and delivery

systems and enables audio and video recording, storage, and delivery systems to,

among other things, (1) function more efficiently, (2) lower the required level of

expertise for users of such systems, (3) avoid the need to install and burden front end

computer and electronic devices with additional software, (4) reduce or eliminate

entirely the need for local memory storage devices and other specialized recording

equipment, and (5) reduce or eliminate other hardware and software requirements

inherent in prior art audio and video recording and distribution systems.

                              United States Patent No. 9,467,728

       28.      On October 11, 2016, the USPTO duly and legally issued United States

Patent No. 9,467,728 (“the ’728 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Ellis. A true and correct copy of the ’728 patent is attached

as Exhibit 2.

       29.      The ’728 patent is presumed valid under 35 U.S.C. § 282.

       30.      Onstream owns all rights, title, and interest in the ’728 patent.

       31.      Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’728 patent.




                                               6
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 7 of 51




       32.       The ’728 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       33.       The specification of the ’728 patent is the same as the ’068 patent

specification, and solves the problems recited above and described in the ’728 patent

specification.

                              United States Patent No. 10,038,930

       34.       On July 31, 2018 the USPTO duly and legally issued United States Patent

No. 10,038,930 (“the ’930 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis. A true and correct copy of the ’930 patent is

attached as Exhibit 3.

       35.       The ’930 patent is presumed valid under 35 U.S.C. § 282.

       36.       Onstream owns all rights, title, and interest in the ’930 patent.

       37.       Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’930 patent.

       38.       The ’930 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       39.       The claimed invention(s) of the ’930 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. The

specification of the ’930 patent is the same as the ’068 patent specification, and solves

the problems recited above and described in the ’930 patent specification.




                                                7
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 8 of 51




                           United States Patent No. 10,200,648

       40.    On February 5, 2019, the USPTO duly and legally issued United States

Patent No. 10,200,648 (“the ’648 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis. A true and correct copy of the ’648 patent is

attached as Exhibit 4.

       41.    The ’648 patent is presumed valid under 35 U.S.C. § 282.

       42.    Onstream owns all rights, title, and interest in the ’648 patent.

       43.    Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’648 patent.

       44.    The ’648 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       45.    The claimed invention(s) of the ’648 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. The

specification of the ’648 patent is the same as the ’068 patent specification and solves the

problems recited above and described in the ’648 patent specification.

                               United States Patent No. 10,674,109

       46.    On June 2, 2020, the USPTO duly and legally issued United States Patent

No. 10,674,109 (“the ’109 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis. A true and correct copy of the ’109 patent is

attached as Exhibit 5.

       47.    The ’109 patent is presumed valid under 35 U.S.C. § 282.

       48.    Onstream owns all rights, title, and interest in the ’109 patent.


                                               8
         Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 9 of 51




       49.    Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’109 patent.

       50.    The ’109 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       51.    The claimed invention(s) of the ’109 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. The

specification of the ’109 patent is the same as the ’068 patent specification and addresses

and solves the problems recited above and described in the ’068 patent specification.

                           United States Patent No. 10,694,142

       52.    On June 23, 2020, the USPTO duly and legally issued United States Patent

No. 10,694,142 (“the ’142 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis. A true and correct copy of the ’142 patent is

attached as Exhibit 6.

       53.    The ‘142 patent is presumed valid under 35 U.S.C. § 282.

       54.    Onstream owns all rights, title, and interest in the ’142 patent.

       55.    Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’142 patent.

       56.    The ’142 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       57.    The claimed invention(s) of the ’142 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. The




                                               9
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 10 of 51




specification of the ’142 patent is the same as the ’068 patent specification and addresses

and solves the problems recited above and described in the ’068 patent specification.

                           United States Patent No. 10,848,707

       58.    On November 24, 2020, the USPTO duly and legally issued United States

Patent No. 10,848,707 (“the ’707 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis. A true and correct copy of the ’707 patent is

attached as Exhibit 7.

       59.    The ‘’707 patent is presumed valid under 35 U.S.C. § 282.

       60.    Onstream owns all rights, title, and interest in the ’707 patent.

       61.    Onstream has not granted Restream an approval, an authorization or a

license to the rights under the ’707 patent.

       62.    The ’707 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       63.    The claimed invention(s) of the ’707 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. The

specification of the ’707 patent is the same as the ’068 patent specification and addresses

and solves the problems recited above and described in the ’068 patent specification.

                                  CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 9,161,068

       64.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                               10
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 11 of 51




       65.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides Restream Studio and sells and/or offers to sell products and services

in the United States that use Restream Studio as a feature or component. Restream

Studio, as well as the hardware and software components comprising the system that

enables the Restream Studio service to operate, including but not limited to servers,

server software, client software, and other computer systems and components (the

“Restream Studio System”), infringes (literally and/or under the doctrine of

equivalents) at least claim 1 of the ‘068 patent.

       66.    On information and belief, one or more components of the Restream

Studio System employs and provides a method that records audio and video material

over an Internet browser connection established between a user front end and a host

back end.




                                             11
Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 12 of 51




  See https://support.restream.io/en/articles/4379939-restream-recordings




                                    12
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 13 of 51




       67.    On information and belief, one or more components of the Restream

Studio System can either be accessed through an Internet browser on a desktop

computer or a mobile device.




See https://support.restream.io/en/articles/3827033-restream-studio




See https://support.restream.io/en/articles/1035300-can-i-stream-from-my-phone-can-i-access-

restream-studio-using-my-phone

       68.    On information and belief, when a user wants to begin streaming using

one or more components of the Restream Studio System, Restream’s servers deliver a

code, which can be executed by a browser.

       69.    On information and belief, Restream delivers a code that enables the

streaming of audio and video material.

       70.    On information and belief, Restream delivers a browser-executable-code

that is a browser independent recording application that initiates the audio and video

stream to be recorded.




                                              13
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 14 of 51




See https://support.restream.io/en/articles/3827033-restream-studio

       71.    On information and belief, Restream delivers a code that is executed

though a browser at the user front end.

       72.    On information and belief, Restream uses an Internet connection.




See https://support.restream.io/en/articles/73073-equipment-needed-to-start-your-first-stream

       73.    One or more components of the Restream Studio System employs and

provides a method wherein audio and video material is streamed over the Internet as

the audio and video material is captured by a recording device.




                                              14
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 15 of 51




             See https://support.restream.io/en/articles/3827033-restream-studio

      74.    One or more components of the Restream Studio System uses and

provides a method wherein audio and video material is captured without using any

recording software installed on the user front end.




             See https://support.restream.io/en/articles/3827033-restream-studio

      75.    On information and belief, one or more components of the Restream

Studio System uses and provides a method that does not require transmission of a

complete audio and video file from the user front end. Rather, on information and

belief, a stream of audio and video material is transmitted to Restream’s servers as the

audio and video material is being captured.

      76.    On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein the audio and video recordings are

made and stored on the host back end as a complete file.




                                             15
       Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 16 of 51




            See https://support.restream.io/en/articles/4379939-restream-recordings

      77.     On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein after the recording of audio and



                                              16
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 17 of 51




video material is complete, Restream provides access to the entire audio and video

recording.




             See https://support.restream.io/en/articles/4379939-restream-recordings




                                               17
          Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 18 of 51




       78.    On information and belief, Restream directly infringes at least claim 1 of

the ’068 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing one or

more components of the Restream Studio System.

       79.     Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count II – Infringement of United States Patent No. 9,467,728

       80.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       81.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides one or more components of the Restream Studio System and sells

and/or offers to sell products and services in the United States that use one or more

components of the Restream Studio System.

       82.    One or more components of the Restream Studio System infringes

(literally and/or under the doctrine of equivalents) at least claims 1 and 21 of the ’728

patent.

       83.    On information and belief, one or more components of the Restream

Studio System employs and provides an Internet-based method that records audio and

video material over an Internet browser connection established between a user front

end and a host back end.




                                            18
Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 19 of 51




  See https://support.restream.io/en/articles/4379939-restream-recordings




                                    19
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 20 of 51




       84.    On information and belief, one or more components of the Restream

Studio System, including particularly and without limitation Restream’s servers,

transmits via a network a platform-independent web application, which initiates the

streaming of audio and video material from a user’s device as the audio and video

material is being captured by that device.




See https://support.restream.io/en/articles/3827033-restream-studio

       85.    On information and belief, one or more components of the Restream

Studio System records audio and video material on Restream’s servers via the Restream

web application and stores that audio and video material as a complete file.




                                              20
       Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 21 of 51




            See https://support.restream.io/en/articles/4379939-restream-recordings

      86.     On information and belief, one or more components of the Restream

Studio System generates one or more codes, including without limitation codes



                                              21
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 22 of 51




comprising a particular Studio Video Object ID, including but not limited to Universal

Resource Locator (URL) and Hyper Text Mark-Up Language (HTML) codes, which are

associated with the recorded and stored audio and video, to facilitate accessing the

recorded and stored audio and video material from an additional location, such as a

location from which another user of one or more components of the Restream Studio

System is accessing the Restream Studio audio and video material.




See https://support.restream.io/en/articles/4455493-how-to-schedule-a-stream-on-youtube

       87.    On information and belief, the content of the one or more codes generated

by one or more components of the Restream Studio System depends on the type of code

supported by the additional location. On information and belief, the content of the one

or more codes generated by one or more components of the Restream Studio System

depends on, among other things, the data transfer protocols that are supported by the

client and/or device from which another user of one or more components of the

Restream Studio System is accessing the audio and video material.

       88.    On information and belief, one or more components of the Restream

Studio System enables the copying and pasting of codes associated with the recorded

and stored audio and video material, including without limitation codes comprising a

particular Studio Video Object ID, including but not limited to URL and HTML codes,



                                             22
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 23 of 51




to additional locations, wherein the activation of such a code provides access to the

recorded audio and video from additional locations.

       89.    On information and belief, Restream directly infringes at least claims 1

and 21 of the ’728 patent, and is in violation of 35 U.S.C. § 271(a) by using and

providing one or more components of the Restream Studio System.

       90.    Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count III – Infringement of United States Patent No. 10,038,930

       91.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       92.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides one or more components of the Restream Studio System and sells

and/or offers to sell products and services in the United States that use one or more

components of the Restream Studio System as a feature.

       93.    One or more components of the Restream Studio System infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ‘930 patent.

       94.    On information and belief, one or more components of the Restream

Studio System employs a method that transmits via a network a browser-independent

recording application from Restream’s servers to the devices used by Restream’s users.




                                             23
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 24 of 51




See https://support.restream.io/en/articles/3827033-restream-studio

       95.    On information and belief, Restream’s servers receive a media stream

from the devices used by Restream’s users.

       96.    On information and belief, the media streams that are transmitted to

Restream’s servers are captured by the Restream browser-independent recording

applications, which execute in a browser.




                                              24
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 25 of 51




             See https://support.restream.io/en/articles/4379939-restream-recordings

       97.     On information and belief, one or more components of the Restream

Studio System does not require the installation of record management software to be

installed on the devices used by their users to access one or more components of the

Restream Studio System:




See https://support.restream.io/en/articles/3827033-restream-studio

       98.     On information and belief, the media streams generated by the users of

one or more components of the Restream Studio System are recorded on Restream’s




                                               25
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 26 of 51




servers using the Restream client, which is a browser-independent recording

application:




           See https://support.restream.io/en/articles/4379939-restream-recordings



                                             26
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 27 of 51




       99.     On information and belief, Restream directly infringes at least claims 1

and 11 of the ’930 patent, and is in violation of 35 U.S.C. § 271(a) by using and

providing one or more components of the Restream Studio System.

       100.    Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

              Count IV – Infringement of United States Patent No. 10,200,648

       101.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       102.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides one or more components of the Restream Studio System and sells

and/or offers to sell products and services in the United States that use one or more

components of the Restream Studio System as a feature.

       103.    One or more components of the Restream Studio System, infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ’648 patent.

       104.    On information and belief, one or more components of the Restream

Studio System employs an Internet-based recording method that performs all of its

audio and video recording functions over an Internet browser connection established

between a user front end and a host back end:




                                             27
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 28 of 51




See https://support.restream.io/en/articles/3827033-restream-studio

       105.   On information and belief, one or more components of the Restream

Studio System records audio and video material that is created by a user over an

internet browser connection, without requiring recording functionality to be present in

the user’s device.




See https://support.restream.io/en/articles/3827033-restream-studio

       106.   On information and belief, one or more components of the Restream

Studio System stores audio and video material on Restream’s servers.




                                              28
       Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 29 of 51




             See https://support.restream.io/en/articles/4379939-restream-recordings

      107.     On information and belief, one or more components of the Restream

Studio System generates one or more codes, including without limitation codes



                                               29
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 30 of 51




comprising a particular Studio Video Object ID, including but not limited to URL and

HTML codes, associated with the recorded and stored audio and video, to facilitate

accessing the recorded and stored audio and video material.

       108.    On information and belief, one or more components of the Restream

Studio System enables the copying and pasting of code, including without limitation

codes comprising a particular Studio Video Object ID, including but not limited to URL

and HTML codes, to additional locations, wherein the activation of such a code

provides access to the recorded audio and video from additional locations.

       109.    On information and belief, Restream directly infringes at least claims 1

and 18 of the ’648 patent, and is in violation of 35 U.S.C. § 271(a) by using and

providing one or more components of the Restream Studio System.

       110.    Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

              Count V – Infringement of United States Patent No. 10,674,109

       111.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       112.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides one or more components of the Restream Studio System and sells

and/or offers to sell products and services in the United States that use one or more

components of the Restream Studio System as a feature.

       113.    On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides one or more components of the Restream Studio System and sells


                                             30
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 31 of 51




and/or offers to sell products and services in the United States that use one or more

components of the Restream Studio System as a feature.

       114.   One or more components of the Restream Studio System infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ‘109 patent.

       115.   On information and belief, one or more components of the Restream

Studio System employs and provides a method that records audio and video material

over an Internet browser connection established between a user front end and a host

back end.




                                             31
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 32 of 51




See https://support.restream.io/en/articles/4379939-restream-recordings

       116.   On information and belief, one or more components of the Restream

Studio System can either be accessed through an Internet browser on a desktop

computer or a mobile device.




See https://support.restream.io/en/articles/3827033-restream-studio




See https://support.restream.io/en/articles/1035300-can-i-stream-from-my-phone-can-i-access-

restream-studio-using-my-phone




                                              32
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 33 of 51




       117.   On information and belief, when a user wants to begin streaming using

one or more components of the Restream Studio System, Restream’s servers deliver a

code, which can be executed by a browser.

       118.   On information and belief, Restream delivers a code that enables the

streaming of audio and video material.

       119.   On information and belief, Restream delivers a browser-executable-code

that is a browser independent recording application that initiates the audio and video

stream to be recorded.




See https://support.restream.io/en/articles/3827033-restream-studio

       120.   On information and belief, one or more components of the Restream

Studio System delivers a code that is browser independent, in part, because a user can

record audio and video material without requiring specialized recording equipment,

software, or coding.

       121.   On information and belief, one or more components of the Restream

Studio System delivers a code that is executed though a browser at the user front end.

       122.   On information and belief, one or more components of the Restream

Studio System uses an Internet connection.




                                              33
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 34 of 51




      123.   One or more components of the Restream Studio System employs and

provides a method wherein audio and video material is streamed over the Internet as

the audio and video material is captured by a recording device.




      See https://support.restream.io/en/articles/3827033-restream-studio

      124.   On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein audio and video material is

captured without using any recording software installed on the user front end.




      See https://support.restream.io/en/articles/3827033-restream-studio

      125.   On information and belief, one or more components of the Restream

Studio System uses and provides a method that does not require transmission of a

complete audio and video file from the user front end. Rather, on information and

belief, a stream of audio and video material is transmitted to Restream’s servers as the

audio and video material is being captured.


                                             34
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 35 of 51




      126.   On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein the audio and video recordings are

made and stored on the host back end as a complete file.




                                          35
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 36 of 51




              See https://support.restream.io/en/articles/4379939-restream-recordings

       127.     On information and belief, Restream directly infringes at least claim 1 of

the ’109 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing one or

more components of the Restream Studio System.

       128.      Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages as a result of Restream’s

infringement.

              Count VI – Infringement of United States Patent No. 10,694,142

       129.     Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       130.     On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides Restream Studio and sells and/or offers to sell products and services

in the United States that use one or more components of the Restream Studio System as

a feature.

       131.     One or more components of the Restream Studio System infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ‘142 patent.

       132.     On information and belief, one or more components of the Restream

Studio System employs and provides a method that records audio and video material

over an Internet browser connection established between a user front end and a host

back end.




                                                36
Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 37 of 51




  See https://support.restream.io/en/articles/4379939-restream-recordings




                                    37
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 38 of 51




       133.   On information and belief, one or more components of the Restream

Studio System can either be accessed through an Internet browser on a desktop

computer or a mobile device.




See https://support.restream.io/en/articles/3827033-restream-studio




See https://support.restream.io/en/articles/1035300-can-i-stream-from-my-phone-can-i-access-

restream-studio-using-my-phone

       134.   On information and belief, when a user wants to begin streaming using

one or more components of the Restream Studio System, Restream’s servers deliver a

code, which can be executed by a browser.

       135.   On information and belief, one or more components of the Restream

Studio System delivers a code that enables the streaming of audio and video material.

       136.   On information and belief, one or more components of the Restream

Studio System delivers a code that is executed at the user front end to initiate the

streaming of audio and video material as it is being captured by one or more capturing

devices at the user front end to the host back end.




                                              38
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 39 of 51




See https://support.restream.io/en/articles/3827033-restream-studio

       137.   On information and belief, one or more components of the Restream

Studio System delivers a code that is executed though a browser at the user front end.

       138.   On information and belief, one or more components of the Restream

Studio System uses an Internet connection.




See https://support.restream.io/en/articles/73073-equipment-needed-to-start-your-first-stream

       139.   One or more components of the Restream Studio System employs and

provides a method wherein audio and video material is streamed over the Internet as

the audio and video material is captured by a recording device.




                                              39
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 40 of 51




      See https://support.restream.io/en/articles/3827033-restream-studio

      140.   One or more components of the Restream Studio System uses and

provides a method wherein audio and video material is captured without using any

recording software installed on the user front end.




             See https://support.restream.io/en/articles/3827033-restream-studio

      141.   On information and belief, one or more components of the Restream

Studio System uses and provides a method that does not require transmission of a

complete audio and video file from the user front end. Rather, on information and

belief, a stream of audio and video material is transmitted to Restream’s servers as the

audio and video material is being captured.

      142.   On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein the audio and video recordings are

made and stored on the host back end as a complete file.


                                             40
Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 41 of 51




  See https://support.restream.io/en/articles/4379939-restream-recordings




                                    41
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 42 of 51




       143.     On information and belief, Restream directly infringes at least claim 1 of

the ’142 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing one or

more components of the Restream Studio System.

       144.     Restream’s direct indirect infringement has damaged Onstream and

caused it to suffer and continue to suffer irreparable harm and damages.

              Count VII – Infringement of United States Patent No. 10,848,707

       145.     Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       146.     On information and belief, Restream (or those acting on its behalf) makes,

uses, and provides Restream Studio and sells and/or offers to sell products and services

in the United States that use one or more components of the Restream Studio System as

a feature.

       147.     One or more components of the Restream Studio System infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ’707 patent.

       148.     On information and belief, one or more components of the Restream

Studio System employs and provides a method that records audio and video material

over an Internet browser connection established between a user front end and a host

back end.




                                              42
Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 43 of 51




  See https://support.restream.io/en/articles/4379939-restream-recordings




                                    43
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 44 of 51




       149.   On information and belief, one or more components of the Restream

Studio System can either be accessed through an Internet browser on a desktop

computer or a mobile device.




See https://support.restream.io/en/articles/3827033-restream-studio




See https://support.restream.io/en/articles/1035300-can-i-stream-from-my-phone-can-i-access-

restream-studio-using-my-phone

       150.   On information and belief, one or more components of the Restream

Studio System uses an Internet connection.




See https://support.restream.io/en/articles/73073-equipment-needed-to-start-your-first-stream




                                              44
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 45 of 51




      151.   One or more components of the Restream Studio System employs and

provides a method wherein audio and video material is streamed over the Internet as

the audio and video material is captured by a recording device.




             See https://support.restream.io/en/articles/3827033-restream-studio

      152.   One or more components of the Restream Studio System uses and

provides a method wherein audio and video material is captured without using any

recording software installed on the user front end.




             See https://support.restream.io/en/articles/3827033-restream-studio

      153.   On information and belief, one or more components of the Restream

Studio System uses and provides a method that does not require transmission of a

complete audio and video file from the user front end. Rather, on information and

belief, a stream of audio and video material is transmitted to Restream’s servers as the

audio and video material is being captured.


                                             45
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 46 of 51




      154.   On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein the audio and video recordings are

made and stored on the host back end as a complete file.




                                          46
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 47 of 51




             See https://support.restream.io/en/articles/4379939-restream-recordings

      155.     On information and belief, one or more components of the Restream

Studio System uses and provides a method wherein after the recording of audio and

video material is complete, Restream provides access to the entire audio and video

recording.




                                               47
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 48 of 51




              See https://support.restream.io/en/articles/4379939-restream-recordings

      156.   On information and belief, one or more components of the Restream

Studio System generates one or more codes, including without limitation codes

comprising a particular Studio Video Object ID, including but not limited to Universal

Resource Locator (URL) and Hyper Text Mark-Up Language (HTML) codes, which are

associated with the recorded and stored audio and video, to facilitate accessing the

recorded and stored audio and video material from an additional location, such as a

location from which another user of one or more components of the Restream Studio

System is accessing the one or more components of the Restream Studio System audio

and video material.




                                            48
        Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 49 of 51




   See https://support.restream.io/en/articles/4455493-how-to-schedule-a-stream-on-youtube

       157.   On information and belief, one or more components of the Restream

Studio System enables addition of (i) digital still image material (e.g., Poster, thumbnail,

cover image), (ii) digital audio material (e.g., overlayed audios), (iii) digital video

material (e.g., gif), (iv) digital video material and digital audio material, (v) digital still

image material and digital video material, (vi) digital still image material and digital

audio material, or (vii) digital still image material, digital audio material, and digital

video material, to the sequentially stored file at the one or more host back end

application servers.

       158.   On information and belief, Restream directly infringes at least claim 1 of

the ’707 patent and is in violation of 35 U.S.C. § 271(a) by using and providing one or

more components of the Restream Studio System.

       159.    Restream’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

                                     JURY DEMANDED

       160.   Pursuant to Federal Rule of Civil Procedure 38(b), Onstream hereby

requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

Onstream respectfully requests this Court to enter judgment in Onstream’s favor and

against Restream as follows:

   a. finding that Restream has infringed one or more claims of the ’068 patent under

       35 U.S.C. §§ 271(a);



                                               49
      Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 50 of 51




b. finding that Restream has infringed one or more claims of the ’728 patent under

     35 U.S.C. §§ 271(a);

c. finding that Restream has infringed one or more claims of the ’930 patent under

     35 U.S.C. §§ 271(a);

d. finding that Restream has infringed one or more claims of the ’648 patent under

     35 U.S.C. §§ 271(a);

e. finding that Restream has infringed one or more claims of the ‘109 patent under

     35 U.S.C. §§ 271(a);

f. finding that Restream has infringed one or more claims of the ‘142 patent under

     35 U.S.C. §§ 271(a);

g. finding that Restream has infringed one or more claims of the ‘707 patent under

     35 U.S.C. §§ 271(a);

h. awarding Onstream damages under 35 U.S.C. § 284, or otherwise permitted by

     law, including supplemental damages for any continued post-verdict

     infringement;

i. awarding Onstream pre-judgment and post-judgment interest on the damages

     award and costs;

j.   awarding cost of this action (including all disbursements) and attorney fees

     pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

k. awarding such other costs and further relief that the Court determines to be just

     and equitable.




                                         50
       Case 6:21-cv-00521-ADA Document 1 Filed 05/22/21 Page 51 of 51




Dated: May 22, 2021                Respectfully submitted,


                                   /s/Raymond W. Mort, III
                                   Raymond W. Mort, III
                                   Texas State Bar No. 00791308
                                   raymort@austinlaw.com

                                   THE MORT LAW FIRM, PLLC
                                   100 Congress Avenue, Suite 2000
                                   Austin, Texas 78701
                                   Tel/Fax: 512-865-7950

                                   Of Counsel:
                                   Ronald M. Daignault (pro hac vice to be filed)*
                                   Chandran B. Iyer (pro hac vice to be filed)
                                   Jason S. Charkow (pro hac vice to be filed)*
                                   rdaignault@daignaultiyer.com
                                   cbiyer@daignualtiyer.com
                                   jcharkow@daignaultiyer.com

                                   Daignault Iyer LLP
                                   8618 Westwood Center Drive
                                   Suite 150
                                   Vienna, VA 22182

                                   Attorneys for Onstream Media Corporation

                                   *Not admitted to practice in Virginia




                                     51
